Case 7:19-cv-00628-PMS Document 66 Filed 09/18/20 Page 1 of 13 Pageid#: 550




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

LORENZA GERALD FEREBEE,                   )
JR.,                                      )
     Plaintiff,                           )    Civil Action No. 7:19cv00628
                                          )
v.                                        )    MEMORANDUM OPINION
                                          )    By: Hon. Pamela Meade Sargent
WARDEN C. MANIS and                       )    United States Magistrate Judge
UNIT MANAGER Q. REYNOLDS                  )
      Defendants.                         )
                                          )



      Plaintiff, Lorenza Gerald Ferebee, Jr., (“Ferebee”), is a Virginia Department
of Corrections, (“VDOC”), inmate currently housed at Wallens Ridge State Prison,
(“Wallens Ridge”). Ferebee has filed this civil rights action pursuant to 42 U.S.C. §
1983, against VDOC employees Wallens Ridge Warden C. Manis, (“Manis”), and
Unit Manager Q. Reynolds, (“Reynolds”), alleging that he has been subjected to
cruel and unusual punishment in violation of the Eighth Amendment due to exposure
to mold. This case is before the court on a motion for preliminary injunctive relief,
(Docket Item No. 24) (“Motion”). For the reasons stated below, the Motion will be
denied.


                                      I. Facts


      In his Amended Complaint, (Docket Item No. 32), Ferebee seeks a declaratory
judgment, injunctive relief and damages, alleging that the defendants were
deliberately indifferent to the danger posed to him by exposure to the environmental


                                         -1-
Case 7:19-cv-00628-PMS Document 66 Filed 09/18/20 Page 2 of 13 Pageid#: 551




hazard of mold or black mold at Wallens Ridge. In his Amended Complaint, which
is sworn to under penalty of perjury, Ferebee alleged that he was transferred to
Wallens Ridge on February 26, 2019. Ferebee alleged that he spoke to both Manis
and Reynolds “about the Prison Conditions” of “Mold” in his cell, B-104, on March
28, 2019. Ferebee alleged that mold was all over his cell walls, window and bunk.


      In response to an Informal Complaint complaining of mold, filed on April 25,
2019, Reynolds responded on April 29, 2019, that he had just cleaned the cell, and
Ferebee should let him know if he needed additional cleaning supplies. Ferebee said
that he then filed a Regular Grievance concerning the mold in his cell. Warden Manis
responded that Ferebee’s Grievance was unfounded because the Maintenance
Department had inspected Ferebee’s cell and found no evidence of mold. This
decision was upheld on appeal to the Regional Administrator. Ferebee attached his
requests for administrative remedies and the VDOC’s responses to his original
Complaint. (Docket Item No. 1-1.)


      Ferebee said that he spoke to Manis again on June 3, 2019, about “overall”
prison conditions. After that, Ferebee alleged he was moved to cell B-101 and, then,
to cell B-102, where mold also existed. Ferebee alleged that he spoke to Manis again
on July 11, 2019, about the black mold in cell B-101.


      Ferebee alleged that the mold destroyed his photos and photo album, letters,
cards, books, clothes and blanket. Ferebee seeks compensatory damages of $1
million, punitive damages of $500,000.00, and nominal, special and treble damages
and injunctive relief ordering that he and all prisoners be removed from Wallens
Ridge.


                                        -2-
Case 7:19-cv-00628-PMS Document 66 Filed 09/18/20 Page 3 of 13 Pageid#: 552




      In his Motion, which also was sworn, Ferebee alleged that he has been
exposed to mold and/or black mold in Wallens Ridge cells B-104, B-101 and B-102
since February 26, 2019. Ferebee, again, alleged that he spoke to Manis regarding
prison conditions on March 28 and June 3, 2019. Ferebee also alleged that he spoke
to Reynold on July 11, 2019, and to VDOC Health Services Director McMillian on
July 20, 2019, about the “mold and/or black mold” in Wallens Ridge. On July 11,
2019, Ferebee alleged that he showed Reynolds the “prison condition(s) all over the
cell.” (Motion at 4.)


      Ferebee alleged in the Motion that he could “barely breath[e] most of the time
in my cell and while in the pod for pod recreation because I feel a shortness of breath
and my lung(s) be hurting, and some time(s) I be coughing up blood.” (Motion at 4.)
Ferebee alleged that there was a crack in the prison’s B Building foundation, which
ran from cell B-101 to B-108, and through which rain water would travel into cells
B-104, B-101 and B-102. Ferebee stated that he “believed” this crack was the source
of the mold in the B Building.


      In an Affidavit attached to the Motion, (Docket Item No. 24-2) (“Affidavit”),
Ferebee again stated that he “can barely breath[e] and have a shortness of air and my
lung(s) be hurting, some time(s) I cough up blood.” (Affidavit at 2.) Ferebee also
stated that he spoke with Warden Manis about “Prison Condition(s) of Mold and/or
Blackmold” on March 28 and June 3, 2019, and spoke with McMillian on July 10,
2019, and “notified” him of the “pre-existing” mold and/or black mold conditions at
Wallens Ridge. Ferebee also stated that he spoke with Unit Manager Reynolds on
July 11, 2019, about the mold and/or black mold.




                                          -3-
Case 7:19-cv-00628-PMS Document 66 Filed 09/18/20 Page 4 of 13 Pageid#: 553




          Ferebee further stated that on December 13, 2019, Reynolds came into the B-
1 Pod with Correctional Sergeant Roberts and Correctional Officer Polly pushing a
cart with buckets of white and blue paint, a pole and paint rollers. Ferebee further
stated that a Wallens Ridge maintenance worker came into the B-1 Pod on January
30, 2020, on a “Big Moving Machine” and painted over the mold and/or black mold
on the ceiling close to cells 1-8, by the sally port door and the mail and commissary
box, beside #6 and 7 pod phones and above the pod television. Days before, he
stated, a maintenance worker and supervisor came into the B-1 Pod and sprayed
bleach on the mold and/or black mold all over the ceiling and took a towel and wiped
it off.


          Ferebee stated that Wallens Ridge prisoner Kevon Williams, No. 1778880, on
March 19, 2019, swore under oath that he had been housed at Wallens Ridge in cell
B-103 since May 12, 2017, and his cell walls, windows and metal bunk were infested
with mold and there was no air conditioning. Williams claimed that staff and the
correctional officers would paint over the mold. He said that the mold affected his
laundry, clothes and bed linens.


          Ferebee stated that Wallens Ridge prisoner Thomas Wade, No. 1055103, on
March 19, 2019, swore under oath that he had been housed at Wallens Ridge in cell
B-103 since February 12, 2017. Wade said that black mold infected his cell walls,
windows and metal bunk because there was no ventilation in the building. Wade
said breathing the mold was affecting his lungs. Wade said that the mold problem
grew worse once the ventilation system in the building shut down.


          Ferebee stated that Wallens Ridge prisoner Lawrence Nolerven arrived at
Wallens Ridge on January 25, 2019, and had been exposed to black mold since then,
                                           -4-
Case 7:19-cv-00628-PMS Document 66 Filed 09/18/20 Page 5 of 13 Pageid#: 554




causing him shortness of breath as well as chest tightening with daily headache and
eye irritation. Nolerven said he was exposed to black mold as well as fecal matter
in D Building cell 220 and in B Building cell 112. He said that black mold was
“highly visible in numerous place(s) on the pod.”


      Ferebee references the statements for Williams, Wade and Nolerven by
exhibit number, but none of these original sworn statements have been filed in this
matter by Ferebee.


      Ferebee also provided the court with a copy of his Institutional Classification
Authority Hearing Report for a hearing held on January 7, 2020. (Docket Item No.
24-3.) This Report recommended that Ferebee be transferred to Keen Mountain
Correctional Center, River North Correctional Center or Sussex II State Prison. This
transfer was disapproved by the Central Classification Services.


      Ferebee filed a motion to amend his request for preliminary injunctive relief,
(Docket Item No. 56), which has been denied by the court. This motion to amend
references another “Affidavit;” however, no affidavit from Ferebee was attached to
that motion. That motion was not sworn under oath and, therefore, may not be
considered as evidence on the Motion. Nonetheless, in that motion, Ferebee alleged
that he was diagnosed with asthma by Wallens Ridge Dr. B. Mullens and prescribed
an inhaler. Ferebee alleged that he experienced shortness of breath, hurting lungs,
dizziness, lightheadedness, wheezing and coughing up blood on occasion due to
being exposed to mold or black mold. Ferebee asserted that neither he, nor any of
the defendants, was qualified to determine the difference between mold, black mold
or mildew, but he said that he knew that the “pre-existing known fungi” is an
environmental health hazardous prison condition at Wallens Ridge.
                                        -5-
Case 7:19-cv-00628-PMS Document 66 Filed 09/18/20 Page 6 of 13 Pageid#: 555




      In a sworn reply on the Motion, Ferebee claimed that the nurses and
physicians at Wallens Ridge were “acting to cover up” his complaints about the
effect breathing mold had on his body by not documenting these complaints in his
health records. Ferebee attached several receipts for the purchase of items of
personal property and Personal Property Request Forms to his reply. (Docket Item
No. 40-1 at 1-6.) Ferebee also attached a Level II Response to Regular Grievance
No. WRSP-20-REG-00067, on which the Director of Offender Management
Services noted that Ferebee had been approved for transfer to a Security Level 4
facility when bed space became available. (Docket Item No. 40-1 at 7.)


      Ferebee has filed a second Affidavit with the court, (Docket Item No. 54)
(“Second Affidavit”), in which he stated that the “fungi” in Building B at Wallens
Ridge had to be mold and not mildew because it returned every time it was painted
over. He stated that Defendant Quinn had told him that the fungi was mildew and
not mold. Ferebee stated that Quinn said that, if he reported that there was mold in
the building, “B1 Pod will not be suitable for offender(s) to live….” (Second
Affidavit at 3.) Ferebee stated that he and several other inmates had complained
about the mold, but it had never been properly investigated.


      Ferebee stated that he had been diagnosed with asthma after he had filed an
Informal Complaint alleging that the Medical Department was trying to “cover up”
his medical concerns over mold exposure. Ferebee stated that Wallens Ridge
physician Dr. B. Mullins diagnosed him with asthma due to mold exposure and
prescribed an inhaler. Ferebee, again, stated that he suffered from shortness of
breath, hurting lungs, dizziness, lightheadedness, wheezing and coughing up blood,
and his personal property had been damaged.


                                        -6-
Case 7:19-cv-00628-PMS Document 66 Filed 09/18/20 Page 7 of 13 Pageid#: 556




       Ferebee has provided a written statement from Wallens Ridge inmate Kevon
Williams, signed under penalty of perjury. (Docket Item No. 54 at 11-12.) In this
statement, Williams said he had been housed in the B-1 Building at Wallens Ridge
since May 12, 2017. Williams said his cell was “infested with mold.” (Docket Item
No. 54 at 12.) Williams said the mold was affecting his laundry. He said the mold
had been a problem since he had been housing in the B-1 Building. He said that the
staff “try to paint over it so it would look[] like nothing…. (Docket Item No. 54 at
12.)


       Ferebee has provided a written statement from Wallens Ridge inmate Thomas
Wade, signed under penalty of perjury. (Docket Item No. 54 at 13-14.) In this
statement, Wade said he had been housing in cell 103 in the B Building at Wallens
Ridge since February 2017. Wade said that there was black mold on his cell walls,
windows and metal bunk due to having no ventilation in the building. He said
breathing the mold was affecting his lungs. Wade said the problem had grown worse
since the building’s ventilation system continues to shut down.


       Ferebee has provided a written statement from Wallens Ridge inmate Brian
Butts, signed under penalty of perjury. (Docket Item No. 54 at 15.) Butts said that
he was housed in cell 102 in the B Building at Wallens Ridges, and he previously
had been housed in cell 101. He said that there was so much mold in cell 101 that it
spread throughout his personal clothing, letters and legal mail. He said the mold is
the reason he was moved from cell 101 to cell 102, but he said there was black mold
in cell 102. Butts stated, “The facility tried to cover it up with white paint. But the
black mold is showing itself to be stronger than anything they can attempt to cover
it up with.” (Docket Item No. 54 at 15.) Butts said the mold was plain to see


                                          -7-
Case 7:19-cv-00628-PMS Document 66 Filed 09/18/20 Page 8 of 13 Pageid#: 557




underneath the beds and on the cell walls. He said that his cell was “uncomfortable,
unpleasant and unlivable.” (Docket Item No. 54 at 15.)


      Ferebee has provided a written statement from Wallens Ridge inmate
Lawrence Roberson, signed under penalty of perjury. (Docket Item No. 54 at 16.)
Roberson said that he arrived at Wallens Ridge in January 2020 and, since then, had
been exposed to black mold. He said this exposure caused him shortness of breath,
chest tightening and headaches. Roberson said he had been housed in cells B-112
and D-220. He said that black mold was “highly visible” in numerous places in the
pod. (Docket Item No. 54 at 16.)


      In response to the Motion, the defendants have filed an Affidavit from
Reynolds, (Docket Item No. 35-1) (“Reynolds Affidavit”). In this Affidavit,
Reynolds stated that VDOC records showed that Ferebee had been incarcerated at
Wallens Ridge since February 27, 2019. He said that Ferebee was housed in cell B-
104 until July 3, 2019, when he was moved to cell B-101. Ferebee was moved from
cell B-101 to cell B-102 on August 16, 2019, where he remained.


      Reynolds Affidavit states:


      During the summer of 2019, a project to replace the roofing at Wallens
      Ridge was underway. During the process of roof removal and
      replacement, increased moisture was introduced into B-1 housing unit
      which resulted in mildew in multiple cells, including Ferebee’s cell, and
      in the pod office. The cells on the outside wall of the housing unit were
      primarily affected. The wall and the foundation are not cracked and
      water was not entering the building through the wall or floor as Ferebee
      claims. I notified the Institutional Safety Officer and the issue was
      addressed in August 2019. The mildew was cleaned with mildew
      resistant cleaners and every cell in B-1 was painted, including Ferebee’s
                                         -8-
Case 7:19-cv-00628-PMS Document 66 Filed 09/18/20 Page 9 of 13 Pageid#: 558




      cell. The products were ordered by the Safety Officer, and I supervised
      the cleaning and painting of the cells. The mildew was resolved after
      the cells were cleaned and painted. To my knowledge, there has been
      no black mold in the cells or in any area at Wallens Ridge.

(Reynolds Affidavit at 2.)


      Reynolds also stated that Ferebee had been approved for transfer to a Security
Level 4 facility on March 17, 2020. A copy of the ICA Hearing Report
recommending this transfer is attached to Reynolds’s Affidavit.


      The defendants also have provided an Affidavit from C. Collins, a registered
nurse at Wallens Ridge. (Docket Item No. 35-2) (“Collins Affidavit”). Collins stated
that a review of Ferebee’s VDOC medical records indicated that his primary medical
concerns since arriving at Wallens Ridge had been facial acne and hypertension.
Collins stated that he had not been seen by medical staff for “any complaints
regarding breathing problems, shortness of breath, hurting lungs, coughing up blood
or mold/mildew in his housing unit.” (Collins Affidavit at 1.) Collins attached copies
of the relevant portion of Ferebee’s medical records to her Affidavit. A review of
these medicals shows no complaints of exposure to mold or mildew or any breathing
problems. (Collins Affidavit at 3-10.)


      The defendants also have provided an Affidavit from T. Townsend, a
registered nurse and the Director of Nursing at Wallens Ridge. (Docket Item No. 59-
2) (“Townsend Affidavit”). Townsend stated that she had reviewed Ferebee’s
VDOC medical progress notes from April 2020 to the date of her Affidavit, August
6, 2020. Townsend said that these notes showed that Ferebee was seen during sick
call for a complaint of shortness of breath on May 8, 2020. The nurse noted that,

                                         -9-
Case 7:19-cv-00628-PMS Document 66 Filed 09/18/20 Page 10 of 13 Pageid#: 559




when she arrived at Ferebee’s cell door, Ferebee was working out and showed no
difficulty breathing. The nurse noted that Ferebee had a steady gait, and he was alert
and oriented with no signs of distress. His capillary refill time was less than two
seconds. The nurse referred Ferebee to the physician for further assessment.


      According to Townsend, Ferebee was seen by a physician on May 18, 2020,
for complaints of shortness of breath for one year with cough and blood. The
physician noted that Ferebee had no fever and a negative history for lung disease.
The physician noted that Ferebee’s lungs were clear, and he ordered a chest x-ray.
He also prescribed an inhaler. A chest x-ray was conducted on Ferebee on June 4,
2020. On June 8, 2020, Dr. Mullins found that Ferebee’s chest x-ray showed that his
lungs were clear and within normal limits. Ferebee saw Dr. Mullins for blood work
on June 18, 2020, with follow up in one month.


      Ferebee saw Dr. Mullins for follow up and hypertension chronic care on July
16, 2020. Ferebee had no complaints. Townsend said that, according to the record,
Ferebee continued to use his inhaler as needed due to his complaints of shortness of
breath. She said that the medical records showed that Ferebee had voiced no
complaints since May 18, 2020.


      The relevant medical records were attached to Townsend’s Affidavit.
(Townsend Affidavit at 4-8.)


      The defendants also have filed a Supplemental Affidavit from Reynolds.
(Docket Item No. 59-3) (“Reynolds Supplemental Affidavit”). In this Affidavit,
Reynolds stated that since signing his earlier Affidavit on April 3, 2020, he had not
received any new offender complaints regarding mold or mildew in the Wallens
                                         -10-
Case 7:19-cv-00628-PMS Document 66 Filed 09/18/20 Page 11 of 13 Pageid#: 560




Ridge B-1 Housing Unit or in individual cells. He also stated that he was not aware
of any continuing issues concerning mildew, mold or black mold. He stated that
Ferebee was no longer housed in the B-1 Housing Unit and was moved to the C
Building on May 20, 2020, to the C-6 Housing Unit.


                                     II. Analysis


      “The law is well settled that federal injunctive relief is an extreme remedy.”
Simmons v. Poe, 47 F.3d 1370, 1382 (4th Cir. 1995). Furthermore, a preliminary
injunction is considered “an extraordinary remedy involving the exercise of a very
far-reaching power, which is to be applied ‘only in [the] limited circumstances’
which clearly demand it.” Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d
802, 811 (4th Cir. 1991) (quoting Instant Air Freight Co. v. C.F. Air Freight, Inc.,
882 F.2d 797, 800 (3rd Cir. 1989)). The party seeking entry bears the burden to
establish that these factors support granting a preliminary injunction: (1) the
movant’s likelihood of succeeding on the merits of the action; (2) the likelihood of
irreparable harm to the movant if preliminary injunctive relief is denied; (3) that the
balance of equities tips in the movant’s favor; and (4) that an injunction is in the
public interest. See Di Biase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017) (citing
Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)).


      As stated above, the Motion before the court seeks the entry of preliminary
injunctive relief ordering that Ferebee and all prisoner be transferred out of Wallens
Ridge. Based on the evidence currently before the court, I find that Ferebee has failed
to establish that the entry of any preliminary injunctive relief is appropriate. The
evidence before the court has not shown that Ferebee is likely to suffer irreparable


                                         -11-
Case 7:19-cv-00628-PMS Document 66 Filed 09/18/20 Page 12 of 13 Pageid#: 561




harm if the requested injunctive relief is denied. Ferebee also has failed to show that
he is likely to succeed on the merits of his claim.


      Ferebee claims that the defendants were deliberately indifferent to the dangers
posed by his conditions of confinement. In particular, Ferebee claims that the
defendants were deliberately indifferent to the danger posed to him by exposure to
mold or mildew in the B-1 Housing Unit at Wallens Ridge. The Eighth Amendment
to the U.S. Constitution not only prohibits excessive sentences, but it also protects
inmates from inhumane treatment and conditions while imprisoned. See Williams v.
Benjamin, 77 F.3d 756, 761 (4th Cir. 1996). To amount to deliberate indifference, a
public official must have been personally aware of facts indicating a substantial risk
of serious harm, and the official must have actually recognized the existence of such
a risk. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). “[D]eliberate indifference
entails something more than mere negligence, … [but] is satisfied by something less
than acts or omissions for the very purpose of causing harm or with knowledge that
harm will result.” Farmer, 511 U.S. at 835.


      Turning to the facts of Ferebee’s claims, the defendants, through Reynolds’s
Affidavits, have admitted that there was a period of time in 2019 when there was a
mildew problem in the B-1 Housing Unit at Wallens Ridge. Reynolds also has
provided evidence that this mildew problem has been remedied. While Ferebee
disputes this, the evidence before the court shows that Ferebee no longer is housed
in the B-1 Housing Unit. Ferebee now is housed in the C-6 Housing Unit. While
Ferebee claims that he suffered injury to his health from exposure to mold while
housed in the B-1 Housing Unit, Ferebee has produced no medical evidence of any
physical injury caused by exposure to mold or mildew. In fact, the only medical
evidence before the court shows that Ferebee complained on breathing problems on
                                         -12-
Case 7:19-cv-00628-PMS Document 66 Filed 09/18/20 Page 13 of 13 Pageid#: 562




only one occasion -- May 18, 2020. The physician noted that Ferebee’s lungs were
clear, and he ordered a chest x-ray, which subsequently showed that Ferebee’s lungs
were clear and within normal limits. While the physician prescribed an inhaler for
Ferebee, he did not diagnose any particular medical condition, and he did not provide
any expert opinion that Ferebee’s condition was caused by exposure to mold or
mildew.


       Based on the above, the court also cannot find that the balance of equities tips
in Ferebee’s favor or that the entry of preliminary injunctive relief is in the public
interest.


       Based on the above-stated reasons, I will deny the Motion.

       ENTERED: September 18, 2020.

                                        /s/ Pamela Meade Sargent
                                         UNITED STATES MAGISTRATE JUDGE




                                         -13-
